EXHIBIT 10.44

 

PROVIDE COMMERCE, INC. STOCK ISSUANCE AGREEMENT

 

AGREEMENT made this              day of                 , 20    , by and between
Provide Commerce, Inc., a Delaware corporation, and                         , a
Participant in the Corporation’s 2003 Stock Incentive Plan.

 

All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.

 

A. PURCHASE OF SHARES

 

1. Purchase. Participant hereby purchases              shares of Common Stock
(the “Purchased Shares”) pursuant to the provisions of the Stock Issuance
Program at the purchase price of $             per share (the “Purchase Price”).

 

2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Participant shall pay the Purchase Price for the Purchased Shares in cash or
check payable to the Corporation and shall deliver a duly-executed blank
Assignment Separate from Certificate (in the form attached hereto as Exhibit I)
with respect to the Purchased Shares.

 

3. Stockholder Rights. Until such time as the Corporation exercises the
Repurchase Right, Participant (or any successor in interest) shall have all the
rights of a stockholder (including voting, dividend and liquidation rights) with
respect to the Purchased Shares, subject, however, to the transfer restrictions
of this Agreement.

 

4. Escrow. The Corporation shall have the right to hold the Purchased Shares in
escrow until those shares have vested in accordance with the Vesting Schedule.

 

5. Compliance with Law. Under no circumstances shall shares of Common Stock or
other assets be issued or delivered to Participant pursuant to the provisions of
this Agreement unless, in the opinion of counsel for the Corporation or its
successors, there shall have been compliance with all applicable requirements of
Federal and state securities laws, all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is at the time listed for trading and all other requirements of law
or of any regulatory bodies having jurisdiction over such issuance and delivery.

 

B. TRANSFER RESTRICTIONS

 

1. Restriction on Transfer. Except for any Permitted Transfer, Participant shall
not transfer, assign, encumber or otherwise dispose of any of the Purchased
Shares which are subject to the Repurchase Right.

 

2. Restrictive Legend. The stock certificate for the Purchased Shares shall be
endorsed with the following restrictive legend:

 

“The shares represented by this certificate are unvested and subject to certain
repurchase rights granted to the Corporation and accordingly may not be sold,
assigned, transferred, encumbered, or in any manner disposed of except in
conformity with the



--------------------------------------------------------------------------------

terms of a written agreement dated              between the Corporation and the
registered holder of the shares (or the predecessor in interest to the shares).
A copy of such agreement is maintained at the Corporation’s principal corporate
offices.”

 

3. Transferee Obligations. Each person (other than the Corporation) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Repurchase Right to the same
extent such shares would be so subject if retained by Participant.

 

C. REPURCHASE RIGHT

 

1. Grant. The Corporation is hereby granted the right (the “Repurchase Right”),
exercisable at any time during the ninety (90)-day period following the date
Participant ceases for any reason to remain in Service, to repurchase at the
Purchase Price all or any portion of the Purchased Shares in which Participant
is not, at the time of his or her cessation of Service, vested in accordance
with the Vesting Schedule or the provisions of Paragraph C.5 of this Agreement
(such shares to be hereinafter referred to as the “Unvested Shares”).

 

2. Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to each Owner of the Unvested Shares prior to the
expiration of the ninety (90)-day exercise period. The notice shall indicate the
number of Unvested Shares to be repurchased and the date on which the repurchase
is to be effected, such date to be not more than thirty (30) days after the date
of such notice. The certificates representing the Unvested Shares to be
repurchased shall be delivered to the Corporation on or before the close of
business on the date specified for the repurchase. Concurrently with the receipt
of such stock certificates, the Corporation shall pay to Owner, in cash or cash
equivalent (including the cancellation of any purchase-money indebtedness), an
amount equal to the Purchase Price previously paid for the Unvested Shares to be
repurchased from Owner.

 

3. Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Unvested Shares for which it is not timely exercised under
Paragraph C.2. In addition, the Repurchase Right shall terminate and cease to be
exercisable with respect to any and all Purchased Shares in which Participant
vests in accordance with the following Vesting Schedule:

 

(a) [Upon Participant’s completion of one (1) year of Service measured from
                , 20    , Participant shall acquire a vested interest in, and
the Repurchase Right shall lapse with respect to, twenty-five percent (25%) of
the Purchased Shares.]

 

(b) [Participant shall acquire a vested interest in, and the Repurchase Right
shall lapse with respect to, the remaining Purchased Shares in a series of
thirty-six (36) successive equal monthly installments upon Participant’s
completion of each additional month of Service over the thirty-six (36)-month
period measured from the initial vesting date under subparagraph (i) above.]

 

4. Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Purchased Shares
shall be immediately subject to the Repurchase Right and any escrow requirements
hereunder, but only to the extent the Purchased Shares are at the time covered
by such right or escrow requirements. Appropriate adjustments to reflect such
distribution shall be made to the

 

2



--------------------------------------------------------------------------------

number and/or class of securities subject to this Agreement and to the price per
share to be paid upon the exercise of the Repurchase Right in order to reflect
the effect of any such Recapitalization upon the Corporation’s capital
structure; provided, however, that the aggregate purchase price shall remain the
same.

 

5. Change in Control.

 

(a) Immediately prior to the consummation of any Change in Control, the
Repurchase Right shall automatically lapse in its entirety and the Purchased
Shares shall vest in full, except to the extent the Repurchase Right is assigned
to the successor corporation (or parent thereof) or otherwise continues in full
force and effect pursuant to the terms of the Change in Control.

 

(b) To the extent the Repurchase Right remains in effect following a Change in
Control, such right shall apply to the new capital stock or other property
(including any cash payments) received in exchange for the Purchased Shares in
consummation of the Change in Control, but only to the extent the Purchased
Shares are at the time covered by such right. Appropriate adjustments shall be
made to the price per share payable upon exercise of the Repurchase Right to
reflect the effect of the Change in Control upon the Corporation’s capital
structure; provided, however, that the aggregate purchase price shall remain the
same. Any capital stock or other property (including cash payments) issued or
distributed with respect to the Purchased Shares may be held in escrow.

 

(c) The Repurchase Right may also be subject to termination in whole or in part
on an accelerated basis, and the Purchased Shares subject to immediate vesting,
in accordance with the terms of any special Addendum attached to this Agreement.

 

D. SPECIAL TAX ELECTION

 

1. Section 83(b) Election . Under Code Section 83, the excess of the fair market
value of the Purchased Shares on the date any forfeiture restrictions applicable
to such shares lapse over the Purchase Price paid for such shares will be
reportable as ordinary income on the lapse date. For this purpose, the term
“forfeiture restrictions” includes the right of the Corporation to repurchase
the Purchased Shares pursuant to the Repurchase Right. Participant may elect
under Code Section 83(b) to be taxed at the time the Purchased Shares are
acquired, rather than when and as such Purchased Shares cease to be subject to
such forfeiture restrictions. Such election must be filed with the Internal
Revenue Service within thirty (30) days after the date of this Agreement. Even
if the fair market value of the Purchased Shares on the date of this Agreement
equals the Purchase Price paid (and thus no tax is payable), the election must
be made to avoid adverse tax consequences in the future. THE FORM FOR MAKING
THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. PARTICIPANT UNDERSTANDS THAT
FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD WILL
RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS
LAPSE.

 

2. FILING RESPONSIBILITY. PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE
RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF PARTICIPANT REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.

 

3



--------------------------------------------------------------------------------

E. GENERAL PROVISIONS

 

1. Assignment. The Corporation may assign the Repurchase Right to any person or
entity selected by the Board, including (without limitation) one or more
stockholders of the Corporation.

 

2. No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

 

3. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.

 

4. No Waiver. The failure of the Corporation in any instance to exercise the
Repurchase Right shall not constitute a waiver of any other repurchase rights
that may subsequently arise under the provisions of this Agreement or any other
agreement between the Corporation and Participant. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.

 

5. Cancellation of Shares. If the Corporation shall make available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the Purchased Shares to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such shares (other than the right to receive payment of such
consideration in accordance with this Agreement). Such shares shall be deemed
purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.

 

6. Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Purchased
Shares pursuant to the provisions of this Agreement.

 

7. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

 

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without resort to that
State’s conflict-of-laws rules.

 

9. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Participant, Participant’s assigns and the legal representatives, heirs
and legatees of Participant’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

PROVIDE COMMERCE, INC.

By:    

Title:

   

Address:

         

 

          PARTICIPANT

Address:

         

 

5



--------------------------------------------------------------------------------

SPOUSAL ACKNOWLEDGMENT

 

The undersigned spouse of Participant has read and hereby approves the foregoing
Stock Issuance Agreement. In consideration of the Corporation’s granting
Participant the right to acquire the Purchased Shares in accordance with the
terms of such Agreement, the undersigned hereby agrees to be irrevocably bound
by all the terms of such Agreement, including (without limitation) the right of
the Corporation (or its assigns) to purchase any Purchased Shares in which
Participant is not vested at the time of his or her cessation of Service.

 

   

PARTICIPANT’S SPOUSE

           

Address:

         



--------------------------------------------------------------------------------

EXHIBIT I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED              hereby sell(s), assign(s) and transfer(s) unto
Provide Commerce, Inc. (the “Corporation”),
                        (            ) shares of the Common Stock of the
Corporation standing in his or her name on the books of the Corporation
represented by Certificate No.                          herewith and do(es)
hereby irrevocably constitute and appoint                          Attorney to
transfer the said stock on the books of the Corporation with full power of
substitution in the premises.

 

Dated:                                    

 

 

Signature

         

 

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.



--------------------------------------------------------------------------------

EXHIBIT II

 

SECTION 83(b) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1) The taxpayer who performed the services is:

 

Name:

Address:

Taxpayer Ident. No.:

 

(2) The property with respect to which the election is being made is _________
shares of the common stock of Provide Commerce, Inc.

 

(3) The property was issued on                         .

 

(4) The taxable year in which the election is being made is the calendar year
            .

 

(5) The property is subject to a repurchase right pursuant to which the issuer
has the right to acquire the property at the original purchase price if for any
reason taxpayer’s employment with the issuer is terminated. The issuer’s
repurchase right will lapse in a series of annual and monthly installments over
a [forty-eight (48)-month] period ending on                         .

 

(6) The fair market value at the time of transfer (determined without regard to
any restriction other than a restriction which by its terms will never lapse) is
$                 per share.

 

(7) The amount paid for such property is $                 per share.

 

(8) A copy of this statement was furnished to Provide Commerce, Inc. for whom
taxpayer rendered the services underlying the transfer of property.

 

(9) This statement is executed on                         .

 

         

Spouse (if any)

      Taxpayer

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Issuance Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Participant must retain two (2) copies of the completed form for filing with his
or her Federal and state tax returns for the current tax year and an additional
copy for his or her records.

 



--------------------------------------------------------------------------------

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Stock Issuance Agreement.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i) a merger, consolidation or reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction.

 

(ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation’s assets, or

 

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
recommends such stockholders to accept.

 

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Common Stock shall mean the Corporation’s common stock.

 

F. Corporation shall mean Provide Commerce, Inc., a Delaware corporation, and
any successor corporation to al or substantially all of the assets or voting
stock of Provide Commerce, Inc. which shall be appropriate action adopt the
Plan.

 

G. Owner shall mean Participant and all subsequent holders of the Purchased
Shares who derive their chain of ownership through a Permitted Transfer from
Participant.

 

H. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

I. Participant shall mean the person to whom the Purchased Shares are issued
under the Stock Issuance Program.

 

A-1



--------------------------------------------------------------------------------

J. Permitted Transfer shall mean (i) a gratuitous transfer of the Purchased
Shares, provided and only if Participant obtains the Corporation’s prior written
consent to such transfer, (ii) a transfer of title to the Purchased Shares
effected pursuant to Participant’s will or the laws of intestate succession
following Participant’s death or (iii) a transfer to the Corporation in pledge
as security for any purchase-money indebtedness incurred by Participant in
connection with the acquisition of the Purchased Shares.

 

K. Plan shall mean the Corporation’s 2003 Stock Incentive Plan.

 

L. Plan Administrator shall mean either the Board or a committee of the Board
acting in its administrative capacity under the Plan.

 

M. Purchase Price shall have the meaning assigned to such term in Paragraph A.1.

 

N. Purchased Shares shall have the meaning assigned to such term in Paragraph
A.1.

 

O. Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.

 

P. Repurchase Right shall mean the right granted to the Corporation in
accordance with Article C.

 

Q. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non-employee member
of the board of directors or a consultant.

 

R. Stock Issuance Program shall mean the Stock Issuance Program under the Plan.

 

S. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

T. Vesting Schedule shall mean the vesting schedule specified in Paragraph C.3,
subject to acceleration (if any) in connection with a Change in Control.

 

U. Unvested Shares shall have the meaning assigned to such term in Paragraph
C.1.

 

A-2